DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (Claims 1-10) in the reply filed on 3/14/2022 is acknowledged.  The traversal is on the grounds that that there would not be a serious burden involved in the examination of the claims of the species and sub-parts of species identified by the Examiner and that it is well within the scope of clinical practice for a patient to present with the symptoms of both a substance addiction, for example alcohol addiction, and to be presenting with hearing impairment of neurological origin. 
This is not found persuasive because the claims are directed to methods that recite different steps that include delivering a nested stimulation that includes a carrier waveform and a high frequency waveform which is defined corresponding to physiological neural oscillations associated with nerve tissue of interest as recited in the claims of invention I.  When the claims of invention II require identifying a neural network in the brain related to a neurological disorder and identifying two separate target sites and stimulating them to adjust functional connectivity. These two inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent nature and would require different search queries and searches in different databases such as different NPL databases and/or different classes/ subclasses. Additionally the prior art applicable to one 
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/14/2022.
Claim Objections
Claim 10 is objected to because of the following informalities:  It is suggested to insert a period at the end of claim 10 on line 7.  Claim 3 line1 should be written as “a frequency” and not “an frequency”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “the low-frequency neural oscillations” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “theta wave frequency band” and “gamma wave frequency band” and “neural oscillations” in lines 2, 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “wherein the first parameters are set to define the carrier waveform to correspond to the theta wave frequency band, while the second parameters are set to define the high-frequency waveform to correspond to the gamma wave frequency band, the method further comprising managing the nested stimulation waveform modulating the neural oscillations in the gamma wave frequency band in connection with at least one of sensory, motor, and cognitive events.” This recitation makes it unclear since the question is raised as to what is being modulated – is it the neural stimulation waveform or the gamma frequency oscillations and is there any step of sensing of a sensory, motor, and cognitive event that is being done in response to which the modulation is being done?
Claim 9 recites “wherein the nerve tissue of interest includes brain tissue of interest, and further comprising managing the nested stimulation waveform in connection with an event of interest through cross frequency coupling between theta and gamma waves associated with brain tissue of interest.” This recitation makes it unclear since it raises the question if there is any step of sensing of an event of interest that is being done before the managing of the nested stimulation waveform?
Claim 10 recites “ wherein the nerve tissue of interest includes brain tissue of interest, and wherein the brain tissue of interest comprises distributed neural modules located in separate regions of the brain, the method further comprising managing the nested stimulation waveform in connection with cross frequency coupling between neural oscillations associated with the distributed neural modules that exhibit long-distance communication over neural oscillations within at least one of delta, theta and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over De Ridder (U.S. Patent Application Publication Number: US 2006/0095088A1 hereinafter “De Ridder”).
Regarding claims 1 and 5, De Ridder teaches a method to deliver nested stimulation to nerve tissue of interest, the method comprising:
setting first parameters that define a carrier waveform;

operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and 
delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest. (e.g. Fig 4A-B, [0081], [0082], [0084]-[0091] De Ridder teaches applying stimulation to brain tissue burst stimulus pattern with pulse bursts followed by an interburst delay as shown in Fig 4A-B which is similar to Fig 8B of the current application and therefore they teach that the processor sets parameters of a carrier waveform and a high frequency waveform and the pulse generator provides a nested stimulation waveform to the nerve tissue of interest). De Ridder teaches that the carrier waveform is a low frequency waveform but does not specifically teach that the carrier waveform exhibits a frequency of less than 1 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by De Ridder with the carrier waveform frequency being less than 1 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of 




Regarding claim 2, De Ridder teaches that the nerve tissue of interest includes brain tissue of interest (e.g. [0084]-[0091]) , and wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain tissue of interest, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency neural oscillations (e.g. [0081], [0082]Fig.  4A-B).
Regarding claims 3 and 4, De Ridder teaches that the carrier waveform has low frequency and that the pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency neural oscillations (e.g. Fig 4A-B, [0081], [0082], [0084]-[0091]). They do not specifically teach that the carrier waveform exhibits a frequency of 0.01 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by De Ridder with the carrier waveform frequency being 0.01 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller
Regarding claim 8-10 (as best understood) De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a carrier wave and a  high frequency waveform in the claimed theta and gamma frequency bands ( e.g. [0081], [0082], [0084]-[0091]) and further teaches detecting hyperactivity (i.e. an event ) in the neural tissue and providing the burst stimulation in response to the detecting (i.e. managing the nested stimulation waveform in connection with an event).
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”). 
Regarding claims 1 and 5, DiUbaldi teaches a method to deliver nested stimulation to nerve tissue of interest, comprising:
setting first parameters that define a carrier waveform (e.g. 108 Fig 2) that corresponds to low-frequency physiologic neural oscillations associated with the nerve tissue of interest (e.g. [0043]); 
setting second parameters that define a high frequency waveform (e.g. 112 Fig 2), wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest (e.g.[0043]) and wherein the first and second parameters define at least one of an amplitude, burst to burst frequency, pulse frequency, pulse width, burst length and burst period for the plurality of pulse bursts;  

delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest (e.g. Fig 2, [0043]-[0045]). 
DiUbaldi teaches that the carrier waveform (i.e. first waveform) has a frequency of 10-40 Hz (e.g. [0019]) but does not specifically teach that the carrier waveform has a frequency of less than 1 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by DiUbaldi with the carrier waveform frequency being  less than 1 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Regarding claims 3 and 4, DiUbaldi teaches that the pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency neural oscillations (e.g.  116, Fig 2). DiUbaldi also teaches that the carrier waveform (i.e. first waveform) has a frequency of 10-40 Hz (e.g. [0019]) but does not specifically teach that the carrier waveform has a frequency of 0.01 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 6, DiUbaldi teaches that combining the carrier and high-frequency waveforms utilizing one of the following types of cross frequency coupling: power to power; phase to power; phase to phase; phase to frequency; power to frequency and frequency to frequency (e.g. 116 Fig 2 as taught by is similar to Fig 4 of applicant's specifications).
Claims 2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”) in view of De Ridder (U.S. Patent Application Publication Number: US 2006/0095088A1 hereinafter “De Ridder”).
Regarding claim 2, DiUbaldi teaches the invention as claimed except for the nerve tissue of interest being the brain and wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency neural oscillations. De Ridder teaches providing a nested stimulation to the brain where the wherein the high frequency waveform corresponding to high-
Regarding claim 8-10 (as best understood) DiUbaldi teaches a first waveform that is a low frequency waveform and a second waveform that is a high frequency waveform and they teach that the two waveforms are combined to provide stimulation to a nerve tissue as discussed above, they do not specifically teach that the first waveform (i.e. the carrier waveform) has a frequency corresponding to a theta wave frequency band ( i.e. 4-8 Hz as per applicant’s originally filed Fig 3) and the second waveform corresponds to a gamma wave frequency band ( i.e. 32 -70 Hz as per applicant’s Fig 3). They also do not teach that the nervous tissue is the brain and that the method comprises managing the nested stimulation waveform in connection with an event. De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a carrier wave and a  high frequency waveform in the claimed theta and gamma frequency bands ( e.g. [0081], [0082],[[0084]-[[0091]) and further teaches detecting hyperactivity (i.e. an event ) in the neural tissue and providing the burst stimulation in response to the detecting (i.e. managing the nested stimulation waveform in connection with an event) . Therefore it would have been obvious to a person having ordinary skill in the art at the time the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”) in view of Sluijter et al (U.S. Patent Number: US 5983141, hereinafter “Sluijter”).
Regarding claim 7, DiUbaldi teaches the invention as claimed except for the carrier and high-frequency waveforms being combined through phase to power cross frequency coupling, in which the phase of the carrier waveform modulates the power of the high-frequency waveform. Sluijter teaches providing a phase modulated waveform for stimulation of brain tissue ( e.g. Fig 4 shows a phase modulated waveform) and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of DiUbaldi to combined the carrier and high-frequency waveforms through phase to power cross frequency coupling, in which the phase of the carrier waveform modulates the power of the high-frequency waveform to produce a phase to power coupled waveform similar to Fig 4 of Sluijter in order to provide the predictable results of providing an efficient stimulation protocol for altering the nervous tissue function safely.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 


























Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10668288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest which is similar to the claims of U.S. Patent No. US 10668228 B2 which is also directed to  a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting one or more first parameters that define a carrier waveform; setting one or more second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to U.S. Patent No. US 10668288 B2. While the claims of the current application requires that the carrier waveform has a frequency of less than 1 Hz, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method  as taught by DiUbaldi with the carrier waveform frequency being less than 1 Hz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10076668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform U.S. Patent No. US 10076668 B2 which is also directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest;  operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts, wherein (1) each of the pulse bursts comprise a plurality of discrete pulses, (2) pulses within each pulse burst are repeated according to a frequency parameter of the high frequency waveform, and (3) an amplitude of each discrete pulse within respective pulse bursts is controlled according to nesting of the high frequency waveform with the carrier waveform such that amplitude peaks of the corresponding plurality of discrete pulses vary within each respective pulse burst;  and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest;  measure intrinsic neural oscillations through the sensing electrodes, determine whether the nested stimulation waveform is achieving entrainment of the intrinsic neural oscillations;  and adjust at least one of the first and second parameters to maintain entrainment of the intrinsic neural oscillations. Additionally claims 2-10 of the current application are similar to claims 2-7 of U.S. Patent No. US 10076668 B2. While the claims of the current application requires that the carrier waveform has a frequency of less than 1 Hz, it would have been obvious to In re Aller, 105 USPQ 233].
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10780277 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest which is similar to the claims of U.S. Patent No. US 10780277 B2 which is also directed to a method to deliver nested stimulation to nerve tissue of interest to treat a neurological disorder, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz; setting second parameters that define a high frequency waveform, wherein at least one of the carrier  US 10780277 B2.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/773623. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest which is similar to the claims of copending Application No. 16/773623  which is also directed to a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform; 
Additionally claims 2-10 of the current application are similar to claims 2-10 of Application No. 16/773623  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792